                 IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MISSOURI

TYMPSYN HULL                              )
    Plaintiff                             )
                                          )
VS.                                       )   Case No. 6:21-cv-3122
                                          )
CLASS ACT MANAGEMENT, INC.                )
    Defendant                             )   JURY TRIAL DEMANDED

                                   COMPLAINT

PLAINTIFF, by counsel, sets forth her Complaint against Defendant as follows:

   1. This cause of action is brought pursuant to the Americans with Disabilities
      Act.

   2. The events giving rise to this cause of action occurred in Christian County,
      Missouri.

   3. Defendant Class Act Management, Inc. operates a McDonald’s Restaurant at
      401 N. 21st St., Ozark Mo.

   4. Plaintiff was an employee of Defendant at the above location between October
      2019 and September 2020.

   5. Plaintiff has one or more disabilities, namely Asperger’s syndrome, Tourette’s
      Syndrome, and ongoing leg and back pain.

   6. Plaintiff was fully able to perform the essential functions of her employment
      with Defendant.

   7. Defendant knew of Plaintiff’s disabilities during Plaintiff’s employment with
      Defendant.

   8. Plaintiff’s leg and back pain required Defendant to make reasonable
      accommodations for Plaintiff, namely the ability to sit for about 10 minutes for
      every 3 to 4 hours of standing.

   9. While employed by Defendant, Plaintiff was subjected to repeated hostility
      from her managers and coworkers because of her Asperger’s and Tourette’s.

   10. One of Plaintiff’s co-workers threatened physical harm to Plaintiff because of
       Plaintiff’s disabilities.

   11. Defendant’s store managers refused to accommodate Plaintiff by refusing to


        Case 6:21-cv-03122-MDH Document 1 Filed 05/18/21 Page 1 of 3
      permit Plaintiff to sit during her shift, and requiring Plaintiff to stand for 6 or
      more consecutive hours.

   12. Defendant’s store manager also told Plaintiff not to make noise even though
       he knew Plaintiff has Tourette’s Syndrome, which gives Plaintiff
       uncontrollable compulsions.

   13. The same store manager also told Plaintiff’s co-workers that he believed
       Plaintiff was faking having Tourette’s Syndrome.

   14. On or about August 21, 2020 Plaintiff burned her hand on hot coffee while at
       work.

   15. Defendant knew of Plaintiff’s injuries because multiple managers were present
       at the time and witnessed the injury.

   16. Defendant’s store manager at the time refused to make an injury report and
       refused to permit Plaintiff to seek immediate medical attention for her injury.

   17. On or about September 5, 2020 Plaintiff quit her employment with Defendant.

   18. Plaintiff felt compelled to quit her employment because of the hostile work
       environment that was directed against Plaintiff because of Plaintiff’s
       disabilities.

   19. As a result of Defendant’s actions, Plaintiff has been damaged.

   20. Defendant’s actions were willful and malicious and made with the knowledge
       they would cause harm to Plaintiff.

   21. On or about October 27, 2020 Plaintiff, who was a minor at the time, filed a
       charge of discrimination through her mother with the EEOC and Missouri
       Commission on Human Rights. A true and accurate copy of the charge is
       attached hereto as Exhibit 1 and incorporated herein by reference.

   22. On or about May 10, 2020 the EEOC issue Plaintiff a notice of Right to Sue. A
       true and accurate copy of the Right to Sue is attached hereto as Exhibit 2 and
       incorporated herein by reference.

   23. Plaintiff demands a Trial by Jury on all matters so triable.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for
Plaintiff’s damages, including lost wages, emotional distress, punitive damages,
attorney fees, costs, and such other relief as is just and proper.




        Case 6:21-cv-03122-MDH Document 1 Filed 05/18/21 Page 2 of 3
                        LAMPERT LAW OFFICE, LLC

                        By:/s/ Raymond Lampert_________
                          Raymond Lampert, #57567
                          2847 S. Ingram Mill Rd., Ste A-100
                          Springfield, MO 65804
                          Phone: (417) 886-3330
                          Fax: (417) 886-8186
                          ray@lampertlaw.net
                          Attorney for Plaintiff




Case 6:21-cv-03122-MDH Document 1 Filed 05/18/21 Page 3 of 3
